DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 5, 6, 10 and 11 and previous 112(b) rejection on claims 6, 10 and 11 are hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1).
Chambers teaches liquid cleansing compositions which are high foaming and have a high degree of mildness ([0001]).  Chambers specifically teaches ([0008], [0011] and claim 1) a liquid personal wash composition comprising (i) 10-40% of one or more anionic surfactants, (ii) 30-50% of one or more humectants (which particularly preferred example is taught to be glycerol, which is instant polyol of claims 2 and 9) and (iii) less than 55% water.  Thus, Chambers teaches instant component (a) 20-70 wt.% of polyol (as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”).
With respect to instant component (b), among the examples for the anionic surfactants, Chambers teaches ([0017]) N-acylated -amino acids, which specific examples include sodium lauroyl glutamate, potassium cocoglutamate, potassium cocoglycinate and potassium cocosarcosinate ([0022]).  It would have been obvious to one skilled in the art to have Chambers’s anionic surfactant to be sodium lauroyl glutamate (instant alkyl glutamate surfactant of claims 5, 6, 10 and 11) with a reasonable expectation of success.  According to Table 1 of present specification, the value of Vh/Ica0 for the sodium lauroyl glutamate is 0.169, which falls within instant range of 0.1-0.25.    
With respect to instant limitation “1.5 wt.% to 9.5 w.% of total surfactant wherein 50 wt.% of more of the total surfactant is a surfactant defined by . . .”, Chambers first teaches ([0038]) that the total amount of surfactant present in its composition is 10-50 wt.%.  Although such range does not overlap with instant range (1.5-9.5 wt.%) for the total surfactant, the lower end (i.e., 10 wt.%) of Chambers’s range is so close to the higher end (9.5 wt.%) of instant range that Chambers’s teaching still renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).  Chambers then teaches ([0039]) that the ratio of the anionic surfactants (such as sodium lauroyl glutamate) to co-surfactants is greater than or equal to 1:1 (i.e., the anionic surfactant such as sodium lauroyl glutamate would be 50 wt.% or more of the total surfactant).  Thus, Chambers teaches instant component (b). 
With respect to instant viscosity limitation, Chambers is silent as to the viscosity of its composition.  Boyke teaches ([0037]) that a viscosity range for foaming liquid cleansing composition is about 25
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
15 cPs.  Since Chambers teaches high foaming liquid cleansing compositions but without giving a specific guideline as to the viscosity of such composition, and since Boyke teaches that a viscosity range for a composition formulated as a foaming liquid cleansing composition is about 25
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
15 cPs, it would have been obvious to one skilled in the art to follow the guideline given by Boyke to have the viscosity of Chambers’s high foaming liquid cleansing composition to be about 25
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
15 cPs with a reasonable expectation of success.  Such range overlaps with instant range of 25 cP or less, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  As to instant limitation of 0-0.5 wt.% of propellant gel or gas, Chambers’s composition does not contain any propellant gel or gas.
Thus, Chamber in view of Boyke renders obvious instant claims 1-6 and 9-11. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1) as applied to claim 1 above, and further in view of Pritchett et al (US 2002/0070238 A1).
Chambers does not teach instant step (b) of claim 7.  Pritchett teaches (abstract, [0003] and [0018]) a hand-operated, non-aerosol foam dispenser that is mounted at the top of a foamable liquid where the foam-generating element is preferably one or more mesh layers, through which the air and liquid pass as a mixture.  Pritchett teaches ([0018]) that the mesh is used in order to produce a uniform foam for discharge.  Since Chambers already teaches that its composition is high foaming liquid cleansing composition, and since Pritchett teaches a foam dispenser having mesh layer(s) which produces a uniform foam for discharge, it would have been obvious to one skilled in the art to use Pritchett’s foam dispenser having one or more mesh layers for discharging Chambers’s high foaming liquid cleaning composition so as to produce a uniform foam for discharge as taught by Pritchett.  Thus, Chambers in view of Boyke and further in view of Pritchett renders obvious instant claim 7.   
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al (EP 1 029 532 A1) in view of Boyke et al (US 2011/0182826 A1) and Pritchett et al (US 2002/0070238 A1) as applied to claim 7 above, and further in view of Babikian et al (US 2013/0032614 A1).
Chambers in view of Boyke and Pritchett is discussed in Paragraph 6 above.  Pritchett teaches that although the nature of the mesh is not critical, a coarser mesh followed by a finer mesh is preferred (see [0018]).  However, Pritchett is silent as to the mesh screen size.  Babikian teaches (see claims 1, 5 and 6) a foam dispenser containing (in the premixing chamber) a mesh of 100 screen size followed by a mesh of 200 screen size and a mesh of 300 screen size (in the mixing chamber).  Babikian teaches that such foam dispenser would produce a homogenous texture of foam ([0002]).  Since Pritchett teaches that a coarser mesh followed by a finer mesh is preferred, it would have been obvious to one skilled in the art to employ a mesh of 100 screen size followed by a mesh of 200 screen size and a mesh of 300 screen size (as taught by Babikian) in discharging Chambers’s foaming liquid cleansing composition with a reasonable expectation of producing a uniform foam.  Thus, Chambers in view of Boyke and Pritchett and further in view of Babikian renders instant claim 12 obvious. 
Response to Arguments
Instant 103 rejection on claims 1-6 and 9-11 over Chambers (EP’532) in view of Boyke ‘826:
In response to the Examiner’s assertion that the lower end (10 wt.%) of Chambers’s range 10-50 wt.% for the amount of surfactant is so close to the higher end (9.5 wt.%) of instant range 1.5-9.5 wt.% for the surfactant that Chambers’s range still renders instant range prima facie obvious, applicant point out that the entire range of Chambers falls outside instant range and argue that even in a case in which there was overlap in the ranges, the Federal Circuit held that “although there is a slight overlap, no reasonable fact finder could determine that this overlap describes the entire claimed range with sufficient specificity... The ranges are different, not the same.” Afofina v. Great Lakes Chem. Corp., 441 F.3d 991, 1000 (Fed. Cir. 2006) (where the disclosure of a 0.001 to 1.0 percent range in JP 51-82206 did not constitute a specific disclosure of the claimed 0.1 percent to 5.0 percent. The disclosure of a 0.001 to 1.0 percent range was not a disclosure of the end points of that range.).  Applicant also state that it was further noted (in the case) that 
It is well established that the disclosure of a genus in the prior art is not
necessarily a disclosure of every species that is a member of that genus. See,
e.g., In re Baird, 16 F.3d 380, 382 (Fed. Cir. 1994). There may be many
species encompassed within a genus that are not disclosed by a mere
disclosure of the genus. On the other hand, a very small genus can be a
disclosure of each species within the genus. /n re Petering, 49 C.C.P.A. 993,
301 F.2d 676, 682 (1962); see also Bristol-Myers Squibb Co. v. Ben Venue
Labs., Inc., 246 F.3d 1368, 1380 (Fed. Cir. 2001) ("[T]he disclosure of a small
genus may anticipate the species of that genus even if the species are not
themselves recited."). That is not the case here, however. A temperature
range of over 100 degrees is not a small genus and the range of temperatures of
JP51-82206 does not disclose Atofina’s temperature range.

Atofina, 441 F.3d at 999.  Applicant then argue that merely because Chambers discloses one end point (10 wt.%) near applicant’s claimed total surfactant wt.%, does not mean that Chambers discloses Applicant’s range.  Applicant further argue that Chamber’s range does not encompass instant range at all and does not overlap with instant range at all.  Applicant thus argue that Chambers fails to disclose instant total surfactant amount and that Boyke fails to remedy this deficiency.
	The Examiner disagrees.  First of all, the Atofina case which applicant cite for their argument does not apply to instant case because the court in Atofina was addressing whether the range 0.001-1.0 percent of JP 51-82205 was anticipating the claimed range of 0.1 to 5.0 percent of the ‘514 patent not whether it was rendering the claimed range obvious.  Since the Examiner is not asserting that the lower end (i.e., 10 wt.%) of Chambers’s range anticipates (or discloses) applicant’s range of 1.5 wt.% to 9.5 w.%, the case law used by applicant does not apply in instant case.  Secondly, as already discussed above, although Chambers’s range (10-50 wt.%) does not overlap with instant range (1.5-9.5 wt.%) for the total surfactant, the lower end of Chambers’s range is so close to the higher end of instant range that Chambers’s teaching still renders instant range prima facie obvious.  Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, supra.  Applicant has not submitted any showing of such unexpected results (besides, applicant originally stated in present specification that their composition comprises 1.5-25 wt.% of the surfactant preferably, which Chamber’s range of 10-50 wt.% overlaps with).
Next, applicants argue that Boyke’s teaching in [0037] (“[i]n some embodiments, the composition is formulated as a foaming hand cleanser that has a low viscosity. The viscosity range for foaming liquid hand soap is 25 ±15 mPas (cps)”) does not evidence that it is known in the art that a foaming cleanser has a low viscosity, but rather merely discloses that in some embodiments, the viscosity can be low and states (in [0036]) that the “composition can be formulated to have any desired viscosity.”  Applicant argue that the viscosity is critical in ensuring self-foaming without the presence of a propellant gel or gas and that merely stating that the viscosity could, in some embodiments, be a certain amount, without recognizing or addressing the criticality of the viscosity fails to create a prima facie case obviousness.  Applicant thus argue that one skilled in the art would not necessarily reach the claimed viscosity as Boyke suggests many possible choices for viscosity with little guidance toward the present claims.  The Examiner disagrees,  After generally teaching (in [0036]) that its composition can be formulated to have any desired viscosity, Boyke teaches (in [0037]) that in some embodiment, the composition is formulated as a foaming hand cleanser and in such case the composition has a low viscosity.  Boyke specifically teaches that the viscosity range for foaming liquid hand cleanser is 25 ±15 mPas (cps) (thus, the Examiner disagrees with applicant’s argument that Boyke suggest many possible choices for viscosity).  Since Chambers teaches a foaming liquid cleansing composition but without expressly teaching a viscosity value for such composition, and since Boyke teaches that a composition formulated as a foaming liquid cleanser has a viscosity range of 25 ±15 mPas (cps), it would have been obvious to one skilled in the art to follow the guideline given by Boyke to have the viscosity of Chambers’s foaming liquid cleansing composition to be about 25 ±15 cPs with a reasonable expectation of successfully forming a high foaming liquid cleansing composition.  Such range overlaps with instant range of 25 cP or less, thus rendering instant range prima facie obvious, In re Wertheim, supra.  
Applicants further argue that the Examiner’s statement that Chambers’s composition does not seem to contain any propellant or gas is insufficient to present a prima facie case of obviousness and that in order to establish obviousness, the burden is on the Examiner to prove a prima facie case of obviousness.  However, as shown in Paragraph 5 above, the Examiner stated that Chambers’s composition does not contain any propellant gel or gas (nowhere in Chamber is there any mention of propellant gel or gas), and thus Chambers meets or teaches instant limitation of 0-0.5 wt.% of propellant gel or gas. 
Applicant argue that no reasoning has been provided as to why one skilled in the art would even consider combining Chambers and Boyke and thus argue that a prima facie case of obviousness has not been established as to the claimed features of viscosity and no propellant gel or gas.  The Examiner believes that applicant’s such argument is already addressed above.
 
Instant 103 rejection on claim 7 over Chambers (EP’532) in view of Boyke’826 and further in view of Pritchett’238:
Applicant argue that Chambers in view of Boyke at least fails to disclose the claimed total amount of surfactant of 1.5 wt.% to 9.5 wt.% and that Pritchett fails to cure this deficiency and thus claim 7 is non-obvious over the art of record.  Applicant’s such argument is already addressed above.  That is, although Chambers in view of Boyke does not disclose instant range of 1.5-9.5 wt.%, Chambers in view of Boyke renders instant total amount of surfactant of 1.5 wt.% to 9.5 w.% prima facie obvious for the reasons already discussed above, and such prima facie case of obviousness may be overcome by a showing of unexpected results.
Regarding Pritchett, applicants argue that this reference is non- analogous art and state that Pritchett refers to “manufacturing a personal wash composition which has good lathering properties and enhanced mildness, whilst at the same time is devoid of any recognized organic anti-bacterial and/or anti-microbial agents, but which nevertheless possessed anti-microbial and/or antibacterial properties.”  However, it is not Pritchett but Chambers which states the above (see [0007] of Chambers).  Applicant then state that Pritchett relates to foaming in cleansing compositions and shows specific compositions from which a viscosity can be measured.  However, neither Pritchett nor Boyke discloses any specific compositions from which a viscosity can be measured.  Only Chambers discloses working examples of foaming liquid cleansing compositions.  
Applicant next argue that without using a hindsight, reasoning from the problem of the present invention, "how to provide a self-foaming cleansing composition, i.e., which foams when pumped through a mesh", a natural springboard position for one skilled in the art would be formed with the composition with the lowest viscosity.  Applicant argue that one skilled in the art would therefore start from Example 4 of Pritchett and that the difference with instant Claim 1 is that a viscosity at 25 °C of below 25 cP is not present because Example 4 has a viscosity of 2450cp.  However, as already pointed out, Pritchett has no working examples, and Chambers’s examples (including Example 4) do not disclose any viscosity values.  Thus, even if applicant meant Example 4 of Chambers, the Examiner does not understand how applicant arrived at the viscosity value of 2450 cP or why applicant chose Example 4 as the composition with the lowest viscosity).  
Applicant additionally argue that a surfactant with a Vh/Ica0 value less than 0.25 is not disclosed in Example 4 (of Chambers) because the Vh/Ica0 values for SLES (0.316) and CAPB (0.0854) (as shown in table 1 of the patent application) are outside the claimed range.  Applicant then argue that starting from Example 4 of Pritchett (which is really Chambers), the skilled person could think that lowering the concentration of polyol and surfactant could bring him to a composition suitable for self- foaming (pumping through a mesh to result foam).  Applicant argue that present examples proved that this is not the case: applicant first state that present Example 6 composition having 11.25% SLES, 3.75% CAPB, and 50% glycerol is to some extent comparable to Example 4 of Pritchett (which is really Chambers) comprising 12% SLES, 6% CAPB and 40% glycerol and that present Example 6 shows a viscosity which is very far above 25 cPs.  Applicant argue that the skilled person could think that polyol and surfactant are thickening the composition and could reduce these ingredients.  However, applicant point out that although Table 8 shows that reducing the surfactant brings the viscosity in the desired range of below 25 cPs (Comparative Example 6b), self-foaming is not observed.  Applicant also point to Table 9, column 7A and argue that reducing the polyol to 20% will not result in the right viscosity, and subsequent reduction of surfactant, 7B-7F, will not result in self-foaming properties.  Applicant also argue that one skilled in the art would not try to decrease the level of polyol and surfactant considerably because this goes against the teaching of Pritchett (which is really Chambers), which aims at maintaining a water activity of lower than 0.9. (see [0008] of Chambers) (applicant argue that a significant reduction in glycerol and/or surfactant would lift the Aw easily from 0.778 in Example 4 of Chambers above 0.9).  Applicant thus argue that one skilled in the art would not consider this reference (by “this reference” the Examiner is assuming Chambers) and Claim 7 is non-obvious over the art of record.
Although the Examiner finds applicant’s argument confusing, applicant seem to be arguing that (i) the presence of 50 wt.% or more (based on the total surfactant) surfactant which satisfies Vh/Ica0 value less than 0.25 is what matters when it comes to whether the composition qualifies as self-foamer or not and that (ii) instant examples using sodium lauroyl glutamate (which meets the Vh/Ica0 value limitation) and CAPB show unexpected results over Chambers’s Example 4 or Comparative Example 6-A using SLES (sodium lauryl ether sulfate which does not meet the Vh/Ica0 value limitation) and CAPB.  To evaluate applicant’s such argument, the Examiner compared Table 4 (including Examples 2-1, 2-2, 2-3, 2-4, 2-5) and Table 8 (including Comparative Examples 6-A, 6-B, 6-C, 6-D and 6-E) (which the Examiner considered as a direct comparison between instant compositions containing sodium lauroyl glutamate and comparative compositions containing SLES (and keeping everything else the same).  However, at least for the following reasons, the comparative data were not found to be persuasive in showing unexpected superior results of present invention over that of Chambers.  First of all, the comparison made is not commensurate in scope with the broadest claim since sodium lauroyl glutamate used in present examples in Table 4 represents the preferred embodiment of dependent claim 11 and since glycerin used in the comparison represents the preferred embodiment of dependent claim 9.  See MPEP 716.02(d).  However, this problem can be overcome by incorporating the subject matter of instant claims 9 and 11 into instant claim 1.  Secondly, applicant explain (see pg.11, lines 14-27 of present specification) that a foam which “qualifies for self-foamer” is creamy with no visible large bubbles, the stripes of the foam piles up and maintains its shape for a few minutes, and the foam is not running/spreading on the flat surface.  Applicant then state that an example of such foam is shown in FIG. 1A.  Applicant state that the foam that does not qualify as self-foamer visibly contains numerous large bubbles, the stripes of the foam does not maintain its shape--rather the foam is watery and running, or no continuous stripes 
come out of the pump (such as FIG. 1B and FIG. 1C).  However, instead of showing actual photographs (or quantifying the foam quality) for each examples in the comparison, applicant simply report the result “Qualifies as self-foamer” as either “Yes” or “No”, and it is not clear how the “Yes” and “No” decision was made for each example.  Thus, it is difficult to ascertain the degree of improvement of inventive examples over the comparative examples.
  
Instant 103 rejection on claim 12 over Chambers (EP’532) in view of Boyke’826 and Pritchett’238, and further in view of Babikian’614: 
Applicant again argue that Chambers in view of Boyke et al. fails to disclose the claimed total amount of surfactant of 1.5 wt.% to 9.5 wt.% and that the remaining art of record fails to cure this deficiency and as a result claim 12 is non-obvious over the art of record.  However, as already addressed above, although Chambers in view of Boyke does not disclose instant range of 1.5-9.5 wt.%, Chambers in view of Boyke renders instant total amount of surfactant of 1.5 wt.% to 9.5 w.% prima facie obvious for the reasons already discussed above, and such prima facie case of obviousness may be overcome by a showing of unexpected results.
Therefore, for the reasons explained above, instant 103 rejections over Chambers (EP’532) in view of Boyke’826 still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 4, 2022